Citation Nr: 1720164	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-21 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for residuals of a broken nose, to include a deviated nasal septum.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to January 1986.
 
This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board notes that the Veteran's June 2010 claim included entitlement to service connection for a deviated septum and residuals of a broken nose.  These claims were originally treated as separate issues until the RO consolidated them in a July 2013 Statement of the Case (SOC) and certified them as such to the Board in May 2014.

The Board also notes that a July 2013 rating decision granted service connection for sinusitis during the pendency of the appeal.  As this is a full grant of the benefit sought, that claim is no longer on appeal.

The issue of entitlement to an increased schedular rating for sinusitis has been raised by the record in a December 2016 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In June 2010, the Veteran submitted a claim of entitlement to service connection for a deviated septum and residuals of a broken nose.  He claims that these conditions were incurred as a result of injuring his nose while on active duty.  See June 2010 Application for Compensation or Pension and August 2013 VA Form 9.

The Veteran's service treatment records reveal an incident in November 1985 where the Veteran was hit across the face with a beer bottle.  The Veteran suffered from a laceration across the bridge of his nose. 

Following service, in June 1989, the Veteran was involved in a motor vehicle accident.  He reported pain in his face and back.  The Veteran was diagnosed with a nasal fracture.  Treatment notes indicate the Veteran's nose was crooked and the Veteran reported previous fractures of the nose.

In a December 2010 VA examination, x-rays taken of the Veteran's nasal bones revealed no acute fracture or marked deformity to suggest prior fracture given the history of previous fracture.  It was also noted that the septum appeared essentially midline, although there was a history of a deviated septum.  The examiner diagnosed status post nasal fracture with soft tissue deformity and concluded there was no diagnosis of a deviated septum because there was no pathology to render a diagnosis.  The examiner opined that the Veteran's broken nose and deviated septum were not due to active duty, as there was insufficient current evidence of either a broken nose or a septal deviation as a residual claim.

On VA examination in March 2013 for the Veteran's sinusitis, a VA examiner noted a diagnosis of traumatic deviated nasal septum.  The examiner indicated the Veteran had a severe sinus deviation to the left with almost complete obstruction of the nasal passages on that side. 

In light of the conflicting medical findings and diagnoses of the December 2010 and March 2013 VA examinations, the Board finds that remand is necessary to afford the Veteran another VA examination to determine whether the Veteran has any residuals of a broken nose, to include a deviated septum, that began in or are etiologically related to any incident of the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed residuals of a broken nose, to include a deviated septum.  A complete medical history for the nose should be obtained.  The examiner should review the claims file and the review must be noted in the examination report. The examiner is asked to respond to the following questions.

a)  Does the Veteran have the disability(ies) he claims (residuals of a broken nose, to include a deviated septum)?

b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any current diagnosed disability(ies) is/are related to an in-service disease, event, or injury?

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  After completing the above, the RO should readjudicate the Veteran's claim based on the entirety of the evidence.  If any benefit sought remains denied, the RO should furnish the Veteran and his representative a Supplemental Statement Of the Case (SSOC) and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



